Citation Nr: 1517148	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  09-43 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability (back) prior to November 1, 2014, and in excess of 20 percent since that date. 

2.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability (neck).

3.  Entitlement to an initial rating in excess of 10 percent for right foot disability, characterized as hallux rigidus with degenerative arthritis.

4.  Entitlement to an initial rating in excess of 10 percent for a left foot disability characterized as degenerative arthritis of the first metatarsophalangeal joint.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to September 1982.

This matter is on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

This appeal was remanded by the Board in August 2014 for further development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period prior to September 16, 2014, the Veteran's lumbar spine disability has been characterized by pain during physical activity and a slightly limited range of motion; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, or incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months have not been shown.

2. For the period since September 16, 2014, the Veteran's lumbar spine disability has been characterized by pain, lack of endurance and limitation of motion to only 60 degrees of flexion; forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, have not been shown.

3.  The Veteran's cervical spine disability has been characterized by stiffness and pain in motion; limitation of flexion to 15 degrees or less or favorable ankylosis of the cervical spine has not been shown.

4.  The Veteran's bilateral foot symptoms have been characterized by pain when standing and some tenderness.  A moderate foot disability or objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, or a foot injury that is "moderately severe" have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a lumbar spine disability for the period prior to September 16, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5242 (2014).

2.  The criteria for a 20 percent rating, but no more, for a lumbar spine disability for the period prior from September 16 to November 1, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5242 (2014).

3.  The criteria for an initial rating in excess of 20 percent for a lumbar spine disability for the period since November 1, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5243 (2014).

4.  The criteria for an initial rating in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5242 (2014).

5.  The criteria for a rating in excess of 10 percent for a for right foot disability, characterized as hallux rigidus with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5276, 5284 (2014).

6.  The criteria for a rating in excess of 10 percent for a left foot disability characterized as degenerative arthritis of the first metatarsophalangeal joint have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5276, 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2014).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Lumbar Spine

Prior to November 1, 2014, the Veteran received a 10 percent rating for his lumbar spine disability under 38 C.F.R. § 4.71a, DC 5237 (addressing lumbar or cervical strains).  This diagnostic code applies a general rating formula that is applicable for most spine disabilities.  Under this rating formula, a 20 percent rating is warranted when the evidence shows:

* Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; 
* Combined range of motion of the thoracolumbar spine not greater than 120 degrees; 
* Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; or 
* Incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months. 

38 C.F.R. § 4.71a, DCs 5003, 5242, 5243(2014).

The term "combined range of motion" refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note 2, prior to DCs 5243 (2014).  Additionally, an "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Note 1, following DC 5243 (2014).

Based on the evidence of record, a rating in excess of 10 percent is not warranted prior to September 16, 2014.  Specifically, at a VA examination in July 2007, the Veteran complained of back pain since experiencing a motor vehicle accident in during active duty.  However, upon examination, his forward flexion was 70 degrees, and his total range of motion was 280 degrees.  He exhibited a normal gait, did not use any assistive devices, and there was no decrease in motion or incoordination after repetitive use.  There was also no indication of incapacitating episodes.  

Next, at a VA examination in December 2009, the Veteran complained of pain when walking and that he could not walk more than 15 yards.  However, upon examination, he exhibited 90 degrees of flexion and a combined range of motion of 235 degrees.  There was no indication of asymmetry of the spine, his spinal contour and his musculature was normal.  There were again no indications of incapacitating episodes.  

However, at the Veteran's most recent VA examination in September 2014, he complained that his back disability had worsened.  Upon examination, he exhibited 60 degrees of forward flexion.  While a rating decision in January 2015 increased his disability rating to November 1, 2014, the Board determines that the requirements for a 20 percent rating are met since September 16, 2014, the date of this examination.  

Next, the Board considers whether a rating in excess of 20 percent is warranted since September 16, 2014.  Under 38 C.F.R. § 4.71a, DCs 5242 and 5243, a rating in excess of 20 percent is warranted when the evidence shows:


* Forward flexion of the thoracolumbar spine to 30 degrees or less; 
* Favorable ankylosis of the entire thoracolumbar spine; or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

See 38 C.F.R. § 4.71a, DC 5242, 5243 (2014) (all 40 percent).

Based on the evidence of record, a rating in excess of 20 percent is not warranted since September 16, 2014.  Specifically, at a VA examination in September 2014, the Veteran complained of back pain that was controlled by non-prescription pain medication.  Upon examination, his forward flexion was limited to only 60 degrees, and both ankylosis and a history of incapacitating episodes were explicitly noted to be absent.  Moreover, there are no other evaluations to indicate that his disability is worse than what was observed at this VA examination.  

Therefore, a rating in excess of 20 percent since September 16, 2014 is not warranted.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain in his lumbar spine, it does not appear that his pain results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.

As such, while a 20 percent rating is warranted from September 16, 2014, a rating in excess of 10 percent prior to this date or in excess of 20 percent since that date is not warranted.  



Cervical Spine

The Veteran currently receives a 10 percent rating for his cervical spine disability under 38 C.F.R. § 4.71a, DC 5242.  In order to warrant a rating in excess of 10 percent, the evidence must show: 

* Limitation of flexion of the cervical spine to 15 degrees or less; or 
* Favorable ankylosis of the cervical spine. 

38 C.F.R. § 4.71a, DC 5242 (30 percent).  

For VA compensation purposes, normal forward flexion and extension of the cervical spine is from zero to 45 degrees, left and right lateral flexion from zero to 45 degrees, and left and right lateral rotation from zero to 80 degrees.  See Plate V, 38 C.F.R. § 4.71a.  

After a review of the evidence, the Board determines that a rating in excess of 10 percent is not warranted.  Specifically, at the VA examinations in July 2005, December 2009 and September 2014, he routinely complained of pain in his neck and some fatigue.  However, on each occasion, his flexion was limited to only at worst 35 degrees, and well in excess of what is necessary to warrant an increased rating.  Moreover, given that the Veteran has repeatedly shown a substantial range of motion in all directions, ankylosis is not shown.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain in his cervical spine, it does not appear that his pain results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.  Therefore, in conclusion, a rating in excess of 10 percent is not warranted.  
Associated Neurological Disorders

Next, when evaluating the extent of the Veteran's cervical and lumbar spine disabilities, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a).

However, based on the evidence of record, no separate ratings are warranted.  For example, at a neurological evaluation in May 2008, his motor functioning was observed to be grossly intact.  Significantly, at a VA examination in July 2005, he displayed normal motor strength and sensory functioning in all extremities.  Similar normal sensory functioning, muscle strength and reflexes were observed at subsequent VA examinations in December 2009 and September 2014.  In fact, on a number of occasions, he specifically denied any radiculopathy.  Therefore, a separate rating based on neurological disorders is not warranted.  

Bilateral Foot Disorder

The Veteran currently receives a 10 percent rating for hallux rigidus in the right foot under 38 C.F.R. § 4.71a, DC 5281 (addressing hallux rigidus) and a separate 10 percent rating for his left foot under 38 C.F.R. § 4.71a, DC 5276 (addressing acquired flatfoot).  As an initial matter, under DC 5281, hallux rigidus is to be rated as if it were severe hallux valgus, which is addressed under DC 5280.  However, a 10 percent rating is the highest rating allowable under DC 5280, and a rating in excess of 10 percent is not warranted under this diagnostic code.  Nevertheless, since DC 5276 allows for different ratings based on whether the Veteran's foot disability is unilateral or bilateral, his right foot symptoms may still be relevant.  

Under DC 5726, a 20 percent rating is warranted when the evidence shows "severe flatfoot" with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 30 percent rating is for application when such "severe flatfoot" is present bilaterally.  38 C.F.R. § 4.71a, DC 5276 (2014) 

Based on the evidence of record, a rating in excess of 10 percent for degenerative arthritis in the feet is not warranted.  Specifically, at a November 2004 evaluation, an X-ray indicated joint space narrowing of the metatarsophalangeal joint bilaterally.  However, there was no indication of marked deformity.  Moreover, at a VA examination in July 2005, the Veteran complained of pain that was an "8 out of 10."  However, there was no decrease in the medial longitudinal arch and the Achilles tendon was perpendicular throughout midstance.  

At an evaluation in May 2009, the Veteran presented with complains, but in the right foot only.  While he stated that a callus had formed, there were no further complaints.  At a VA examination in December 2009, the Achilles tendon was observed to be normal upon weightbearing.  While he stated that he can walk only a quarter of a mile, he did not require any inserts or arch supports.  

Most recently, at a VA examination in November 2014, the Veteran complained of a worsening of pain when walking and has tried commercially available inserts.  However, upon examination, there was no edema or calluses noted, and while there was tenderness upon palpation, it did not appear particularly severe.  Therefore, while there have been some foot symptoms, the evidence does not indicate at any time that "severe flatfoot" or other symptoms were present such that a rating in excess of 10 percent is warranted for his feet. 

The Board has also considered whether a rating in excess of 10 percent is warranted under DC 5284, which addresses other non-specific foot injuries.  Under this diagnostic code, a 20 percent rating for a "moderately severe" disability of the foot.  The rating schedule does not define the terms or "moderate" or "severe," and the Board must instead evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6 (2014).

However, the Board concludes that a rating in excess of 10 percent is also not warranted on this basis.  Specifically, while the Veteran has complained of pain in his feet, the evidence does not indicate that it has impaired him to a "moderately severe" level.  To the contrary, he is still able to walk for periods of time, and his symptoms appear to be well controlled.  Thus, while it is clear that he experiences some impairment in his feet, it does not appear that they are of a "moderately severe" level.  Therefore, the Board finds that an increased rating under DC 5284 is also not warranted.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his service connected disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that increased ratings for the Veteran's lumbar spine, cervical spine and feet disorders are not warranted for any period on appeal.  As such, the appeal is denied

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran was provided the appropriate notice informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

An initial rating in excess of 10 percent for a lumbar spine disability prior to September 16, 2014, is denied.

An initial 20 percent rating, but no more, for a lumbar spine disability for the period from September 16 to November 1, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An initial rating in excess of 20 percent since November 1, 2014, is denied. 

An initial rating in excess of 10 percent for a cervical spine disability is denied.

An initial rating in excess of 10 percent for right foot disability, characterized as hallux rigidus with degenerative arthritis is denied.

An initial rating in excess of 10 percent for a left foot disability characterized as degenerative arthritis of the first metatarsophalangeal joint is denied.  


REMAND

In February 2013, the Veteran submitted a claim seeking entitlement to TDIU.  Unlike a claim that may be referred to the RO for adjudication, entitlement to TDIU is an underlying aspect of the claims on appeal.  Therefore, this issue must be remanded to the RO for consideration before it may be adjudicate by the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate forms and notice that fully complies with the requirements of 38 C.F.R. § 3.159, and informs him of the evidence necessary to support entitlement to TDIU.

2. If the Veteran has undergone any relevant private treatment for the remaining periods on appeal, and the records of such treatment have not been associated with the claims file, he should be afforded an appropriate period of time to submit them.

3. Thereafter, adjudicate the issue of entitlement to TDIU.  In so doing, undertake any additional development deemed necessary.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate SSOC and provided opportunity to respond.  Then, return the case to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


